Case: 4:18-cr-00139-RWS-NAB Doc. #: 80 Filed: 11/29/18 Page: 1 of 2 PageID #: 610



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

 THE UNITED STATES OF AMERICA,                      )
                                                    )
                Plaintiff,                          )
                                                    )
 v.                                                 )   Case No. 4:18-CR-00139-RWS-NAB
                                                    )
 WILLIAM DOUGLAS HANING,                            )
                                                    )
                Defendant.                          )


                                      RELEASE OF LIS PENDENS

        NOTICE IS HEREBY GIVEN that a Lis Pendens recorded in the County Live Oak, Texas

 Recorder’s Office on February 22, 2018, at Book 367, on Page 823, and the County McMullen,

 Texas Recorder’s Office on February 23, 2018, at Book 141, on Page 619, the property more

 particularly described as follows (hereinafter the “Ranch Property”):

        Approximately 2,705.08 acres of ranch land known as “Living the Dream Ranch”
        f/k/a “Cactus Ranch,” which is comprised of approximately 1,129.93 acres in
        McMullen County, Texas, and approximately 1,575.15 acres in Live Oak County,
        Texas, and is situated just north of the southeast corner of said McMullen County and
        the southwest corner of said Live Oak County, together with all appurtenances,
        improvements, and attachments thereon, being further described in “Exhibit A,”
        attached hereto, excluding the land described in “Exhibit B,”

 giving notice of the pendency of a forfeiture action in the United States District Court for the Eastern

 District of Missouri in the case of United States of America v. William Douglas Haning, Case

 Number 4:18-CR-00139-RWS-NAB, is hereby released and discharged for the reason that Texas

 Farm Credit Services, FLCA foreclosed on the Ranch Property on August 7, 2018. Texas Farm

 Credit Services, FLCA, the current owner of the property, will sell the Ranch Property on or about

 November 19, 2018, and transfer the net proceeds from the sale, to be held in escrow, to the United

 States of America at closing.
Case: 4:18-cr-00139-RWS-NAB Doc. #: 80 Filed: 11/29/18 Page: 2 of 2 PageID #: 611




 Dated: November 30, 2018      Respectfully submitted,


                               /s/ Kyle T. Bateman
                               KYLE T. BATEMAN, #996646DC
                               Special Attorney to the United States Attorney General
